Exhibit 10.1

 

LOGO [g288721g84s36.jpg]

January 16, 2012

Larry E. Robbins, Esq.

Counsel to Special Committee, DRI Corporation

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail Suite 300

Raleigh, NC 27607

Re: The Finley Group, Inc. Proposal

Dear Mr. Robbins:

The Finley Group, Inc. (“TFG”) would like to thank you for the opportunity to
submit this engagement letter which outlines our proposed services to you and
the Special Committee (the “Committee”) of DRI Corporation (“DRI” or the
“Company”). The Finley Group has completed over 600 assignments since 1985 and
is ideally suited for this engagement. Our understanding of the restructuring
process and our substantial experience in bankruptcy cases in North Carolina
provide us with a solid foundation to perform the tasks necessary to
successfully assist your organization in a timely and cost effective manner.

This letter will outline our understanding regarding the services to be provided
and the manner in which we would be compensated for these services.

Scope of Services

As directed by you, we will serve as financial advisors to the Company, working
under the direction of the Special Committee and will assist you, the Board of
Directors, your management team, and other professionals engaged by the Company
with respect to the following:

 

  •  

Provide advice on the execution of the overall restructuring plan and provide
alternatives, as needed

 

  •  

Provide advice regarding the preparation and business oversight for potential
Chapter 11 filing

 

  •  

In collaboration with management and other advisors, review the development of
financial models and forecasts to assess the cash requirements to sustain the
Company through its reorganization including a 26 week cash flow forecast

6100 Fairview Road, Suite 1220, Charlotte, NC 28210

(704) 375-7542 Fax (704) 342-0879 www.finleygroup.com



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 2 of 5

 

  •  

Modify the cash forecast, as necessary, to be used as a cash collateral budget
or DIP financing budget in conjunction with a bankruptcy filing

 

  •  

Assist the Company’s financial staff to develop and implement a plan to meet the
reporting requirements necessary to support a bankruptcy filing- both the
initial reporting, such as SOFA and schedule forms, as well as the ongoing
periodic reporting such as Monthly Operating Reports

 

  •  

Assist in negotiations with lenders, creditors and parties in interest as
required to accomplish the goals of the Company;

 

  •  

Support bankruptcy and Company counsel with any assistance required during this
process

 

  •  

Assist with such other matters as may be requested that fall within our
expertise and that are mutually agreeable. If the Committee wished to modify our
role to act as Chief Restructuring Officer (“CRO”) or some other modification of
scope of our engagement, we would prepare an amendment to this engagement letter
for you to execute, outlining the change of scope or role and modifying any
other terms or conditions thereby affected.

Team Members

 

  1. This assignment will initially be staffed by Elaine Rudisill and Jay
Kilkenny, both Managing Directors. Their hourly billing rate is $350.

Timing and Service Commitment

 

  2. We are aware of the urgency of addressing the complex and important issues
facing the Company and will commence this important assignment immediately and
provide our services as outlined herein for the period necessary to affect the
restructuring initiative currently undertaken by the Company.

Fees and Billing Arrangements

Invoices including actual out-of-pocket expenses will be presented monthly or
when unbilled services reduce the current retainer amount to $5,000 or less.
These billings are due upon presentation. All fees and expenses incurred must be
paid prior to the continuation of services.

In accordance with our customary practice, we require a $40,000 retainer in
order to commence our fieldwork. We will apply all invoices against the retainer
and payments made by the Company will go to refresh the retainer account.

In order that we may be able to provide assistance to the Company once it has
filed for bankruptcy, it is necessary that we have no unpaid billings as of the
time of filing. Consequently we will need to collect any fees due to us as of
the filing date, either by deducting them from the balance in the escrow account
or by payment from the Company.



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 3 of 5

 

Immediately prior to any bankruptcy filing, we will need to increase the
retainer amount to $75,000. This is required as it will likely be 90 days before
we receive court approval to collect any fees due for work after the filing.

Upon completion of the engagement, we will apply the retainer balance against
our final billing under this engagement and any portion of the retainer in
excess of final billings will be returned to the Company.

Other

 

  3. Our fees are not contingent upon the results of this engagement. We do not
predict either results or final developments in this matter.

 

  4. While our work may include an analysis of financial data, this engagement
will not include an audit, compilation or review of financial statements in
accordance with generally accepted auditing standards. Accordingly, as part of
this engagement, TFG will not express an opinion on any financial statements of
the Company.

 

  5. All reports and work product generated by TFG during this engagement are
meant for the Committee and the Company. Unless expressly provided for herein,
neither the Committee nor the Company shall disclose any of the work or analyses
performed by TFG during this engagement to any third party without the prior
written consent of TFG.

 

  6. As a part of this engagement, TFG may be requested to assist the Company
(and its legal or other advisors) in discussions with the Company’s creditors
and equity holders and with other interested parties. In the event that we
participate in such discussions, the representations made and the positions
advanced will be those of the Company and its management, not TFG, its
principals or employees.

 

  7. Our engagement hereunder may be terminated any time after by either party
from the execution date of this agreement upon written notice thereof to the
other party; however, the confidentiality provisions between the parties and the
compensation and expense reimbursement provisions will survive such termination.

 

  8. The Company shall indemnify and hold TFG harmless per the terms stated in
Exhibit A. The Company will include TFG in its Directors and Officers Liability
Insurance should TFG become a part of interim management or hold a board seat of
the Company.

Thank you for allowing us to assist you in this matter. If this letter conforms
to your understanding of our agreement, please sign it and return along with
payment for the requested retainer.

If you have any questions, please call me at (704) 375-7542.



--------------------------------------------------------------------------------

Larry Robbins

Special Committee, DRI Corporation

Page 4 of 5

 

Sincerely,

Elaine Rudisill

Managing Director

 

Accepted and Agreed: By:   /s/ John K. Pirotte Title:    Chair, Special
Committee, Board of Directors, DRI Corporation Date:    January 16, 2012



--------------------------------------------------------------------------------

Exhibit A

Indemnification

The Company shall indemnify and hold TFG harmless from and against any and all
expenses (including reasonable attorneys’ fees) judgments and fines (if such
settlement is approved in advance by the Company) incurred by reason of being
made a party or threatened to be made a party to any civil, criminal,
administrative or investigative action or suit (a “Claim”), by reason of any act
or omission to act before or after the acceptance date of this agreement, or
otherwise, by reason of the fact that he is or was a director or officer of the
Company to the extent permitted by applicable law. It is expressly the intention
of the parties hereto that TFG shall be indemnified by the Company in the manner
set forth and to the maximum extent permitted by applicable law. In the event
the Company shall be obligated hereunder to pay the expenses of any Claim, the
Company shall be entitled to assume the defense of such Claim with counsel
approved by TFG, which approval shall not be unreasonably withheld, upon the
delivery to TFG of written notice of its election to do so. After delivery of
such notice, approval of such counsel by TFG and the retention of such counsel
by the Company, the Company will not be liable to TFG under this Agreement for
any fees of counsel subsequently incurred by TFG with respect to the same Claim;
provided that (i) TFG shall have the right to employ TFG’s counsel in any such
Claim at TFG’s expense and (ii) if (A) the employment of counsel by TFG has been
previously authorized by the Company, (B) the Company and TFG shall have
reasonably concluded that there is a conflict of interest between the Company
and TFG in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Claim, then the fees and expenses
of TFG’s counsel shall be at the expense of the Company. The Company shall have
the right to conduct such defense as it sees fit in its sold discretion,
including the right to settle any claim against TFG without the consent of TFG.

 

Accepted and Agreed: By:   /s/ John K. Pirotte Title:    Chair, Special
Committee, Board of Directors, DRI Corporation Date:    January 16, 2012